


--------------------------------------------------------------------------------

Exhibit 10.1
 
SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of December 22, 2017 is by and among CELADON GROUP, INC.
(the “Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has informed the Administrative Agent and Lenders that
it intends to obtain (i) a new asset-based credit facility and (ii) a new term
loan facility and use the proceeds of such new facilities to repay in full all
Obligations under the Loan Documents on or before March 31, 2018.


C.          The Borrower has requested that the Lenders make certain amendments
to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The Loan Parties
hereby acknowledge and agree that, as of the date hereof, the Outstanding Amount
of the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of the Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The Loan Parties hereby acknowledge the Loan Parties’ obligations under the
respective Loan Documents to which they are party.  Each of the Loan Parties
hereby (i) acknowledges that it has granted Liens in favor of the Administrative
Agent pursuant to, and is a party to, the Collateral Documents (including, with
respect to certain Guarantors, pursuant to the Joinder Agreements executed by
such Guarantors); (ii) reaffirms that each of the Liens created and granted in
or pursuant to the Collateral Documents is valid and subsisting as of the date
hereof; (iii) agrees that such Liens shall continue in effect as security for
all Obligations under the Loan Document; and (iv) agrees that this Amendment
shall in no manner impair or otherwise adversely affect such Liens.
 

--------------------------------------------------------------------------------



3.          Audit Events.


(a)          The Administrative Agent and the Lenders hereby acknowledge and
agree that, until the earlier of (x) March 31, 2018 and (y) such time as the
Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events (as defined in that certain Fourth Amendment to Amended and
Restated Credit Agreement and Waiver dated as of May 1, 2017), or as the same
may be restated as deemed necessary by its auditors, can be relied upon, notice
of which shall be provided to the Administrative Agent promptly and in any event
within one (1) Business Day:


(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;
and


(ii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)          Prior to March 31, 2018, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors); consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes; (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business; and (iii) advances
to the Borrower’s Mexican subsidiaries in the ordinary course of business based
on accounts receivable generated by such subsidiaries not to exceed $750,000 at
any one time outstanding.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“Asset Coverage Ratio Certificate” means a Compliance Certificate duly completed
with respect to the Loan Parties’ compliance with the Asset Coverage Ratio
required pursuant to Section 6.12(c) as of the last Business Day of the
preceding calendar week signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.
“Disbursement Budget” means that certain budget of monthly aggregate
Disbursements for the months of December, January, February and March 2018
delivered prior to the Seventh Amendment Effective Date, prepared by the
Borrower and approved by the Borrower Financial Advisor.


“Lien Prohibited Vehicle” means any of the following Vehicles: (i) any Vehicle
that is encumbered by a Permitted Lien in favor of a party other than the
Administrative Agent and with respect to which the granting of a Lien in favor
of the Administrative Agent on such Vehicle is prohibited under the applicable
agreement with respect to such Vehicle between the applicable Loan Party and the
applicable third party; and (ii) certain Vehicles specified by the Borrower to
the Administrative Agent prior to the Seventh Amendment Effective Date, the
aggregate net orderly liquidation value of which does not exceed $2,000,000.
2

--------------------------------------------------------------------------------



“Maximum Borrowing Amount” means an amount equal to $205,000,000, as such amount
may be reduced pursuant to Section 2.02(f) or increased up to an amount not to
exceed the Aggregate Commitments with the written consent of the Required
Lenders.


“Maximum Outstanding Amount” means $230,000,000, as such amount may be reduced
pursuant to Section 2.02(f) or increased up to an amount not to exceed the
Aggregate Commitments with the written consent of the Required Lenders.


“Total Assets” means, with respect to Borrower and U.S. Guarantors that have
granted Collateral to the Administrative Agent on a consolidated basis for any
period, the sum of (i) the net book value of accounts receivable less than 90
days past due, plus (ii) 70% of the net book value of tractors and trailers
constituting part of the Collateral not subject to any Lien (other than Liens in
favor of Administrative Agent) plus (iii) up to $78,200,000 of the appraised
value of real property assets constituting part of the Collateral not subject to
any Lien (other than Liens in favor of Administrative Agent and Liens permitted
under Section 7.01(c), (d) or (g)).


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions to such section in the appropriate alphabetical order:
“Excess Borrowing Amount” means the amount, if any, by which the Outstanding
Amount of all Loans exceeds $192,163,675.22 as of 5:00 pm Eastern time on each
day.
“Seventh Amendment Effective Date” means December 22, 2017.
(c)          Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate delivered pursuant to Section
6.02(h) with respect to the last Business Day of the preceding calendar week to
(b) Total Outstandings is less than (i) 1.05 to 1.0 at any time on or prior to
March 31, 2018 or (ii) 1.85 to 1.0 at any time after March 31, 2018, the
Borrower shall on the next Business Day prepay Loans and/or Cash Collateralize
the Dollar Equivalent of the L/C Obligations in the aggregate amount necessary
to reduce the Total Outstandings to an amount that would comply with the
applicable foregoing ratio, without a corresponding reduction of the Aggregate
Commitments, the Maximum Outstanding Amount or the Maximum Borrowing Amount.
(d)          Section 2.05(g) of the Credit Agreement is hereby amended by
replacing the words “with respect to any parcel of real property located in
Canada” with the words “permitted under Section 7.16”.
(e)          Section 2.08 of the Credit Agreement is hereby amended by adding
the following new clause (d) to such section:
(d)          Notwithstanding anything to the contrary set forth in this
Agreement, from and after January 1, 2018: (i) any existing LIBOR Floating Rate
Loans and Eurodollar Rate Loans shall be automatically converted to Base Rate
Loans on and as of January 1, 2018, (ii) the Borrower shall compensate the
Lenders upon demand for any loss, cost or expense incurred as a result of such
conversion to the extent required by Section 3.05; (iii) no Loans may be
borrowed or continued as, or converted to, LIBOR Floating Rate Loans or
Eurodollar Rate Loans; and (iv) all Loans shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the greater of 8.0% or the
Base Rate plus 3.75%.
3

--------------------------------------------------------------------------------

(f)          Section 2.09 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
2.09          Fees.
(a)          Commitment Fee.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03, Borrower shall pay to Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (a) the Outstanding
Amount of Committed Loans and (b) the Outstanding Amount of L/C Obligations. 
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article 4 is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.  For
purposes of computing the commitment fee, Swing Line Loans shall not be counted
towards or considered usage of the Aggregate Commitments.
(b)          Excess Borrowing Fee.  In addition to any other fees payable under
this Agreement, Borrower shall pay to Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage, an excess borrowing
fee equal to 0.05% of the Excess Borrowing Amount per day.  The excess borrowing
fee shall accrue at 5:00 pm Eastern time on each calendar day, including at any
time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable in arrears upon the earliest to occur of March 31,
2018, acceleration of the Obligations under the Loan Documents or repayment in
full of the Obligations under the Loan Documents.
(c)          Rush Request Fees.  In the event that any Loan Party requests an
extension of any deadline under the Credit Agreement later than the date that is
seven calendar days in advance of the applicable deadline then in effect, the
Loan Parties shall be required to pay a fee in the amount of $10,000 to each
Lender, in addition to any otherwise applicable fees, as a condition to the
granting of any such extension (which extension shall be granted or denied in
accordance with the applicable provisions of this Agreement).
(g)          Section 4.02(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          After giving effect to the proposed Credit Extension, the ratio of
(a) Total Assets as set forth in the Asset Coverage Ratio Certificate delivered
pursuant to Section 6.02(h) with respect to the last Business Day of the
preceding calendar week to (b) Total Outstandings shall not be less than (i)
1.05 to 1.0 at any time on or prior to March 31, 2018 or (ii) 1.85 to 1.0 at any
time after March 31, 2018.
4

--------------------------------------------------------------------------------

(h)          Sections 6.02(h) and (l) of the Credit Agreement are each amended
and restated in their entirety to read, respectively, as follows:
(h)          prior to 4:00 pm Eastern time on the third Business Day of each
calendar week, an Asset Coverage Ratio Certificate as of the last Business Day
of the preceding calendar week;
(l)          prior to 4:00 pm Eastern time on the third Business Day of each
calendar week , a forecast of the Loan Parties’ Asset Coverage Ratio for the
last Business Day of such calendar week;
(i)          Section 6.02(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(k)          prior to 4:00 pm Eastern time on the third Business Day of each
calendar week, (1) a report reconciling actual cash flows for the Borrower and
its Subsidiaries with the previously-delivered weekly forecast and (2) a report
listing (i) all Vehicles, excluding Lien Prohibited Vehicles, for which Lien
Vehicle Documentation has not been delivered to the Administrative Agent’s
designee as of the end of the preceding calendar week and (ii) all Vehicles for
which Lien Vehicle Documentation has been delivered to the Administrative
Agent’s designee during the preceding calendar week for the purpose of
satisfying the requirements of Section 6.17;
(j)          Section 6.02(v) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(v)          within 45 calendar days of the end of each calendar month,
commencing with the month ended November 30, 2017: (i) a certificate stating and
providing the calculations of (A) Adjusted EBITDAR of the Loan Parties for the
preceding month and for the twelve month period ended as of the last day of such
month, (B) EBITDAR of the Loan Parties for the preceding month, along with a
comparison of such amount to the amount of EBITDAR forecasted for such month in
the Loan Parties’ business plan, in each case adjusted for one-time,
extraordinary, or non-recurring items, and (C) EBITDAR of the Loan Parties for
the fiscal year-to-date, along with a comparison of such amount to the amount of
EBITDAR forecasted for such period in the Loan Parties’ business plan, in each
case adjusted for one-time, extraordinary, or non-recurring items; and (ii) an
accrual-based statement of cash flows for the Borrower and its Subsidiaries for
the preceding calendar month.
(k)          Section 6.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.12          Financial Covenants.
(a)          Lease Adjusted Total Debt To EBITDAR Ratio.  Maintain on a
consolidated basis the Lease Adjusted Total Debt to EBITDAR Ratio not exceeding
4.00 to 1.00 as of any fiscal quarter end, commencing with the fiscal quarter
ending March 31, 2018.
5

--------------------------------------------------------------------------------

(b)          Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a
Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of each fiscal
quarter end, commencing with the fiscal quarter ending March 31, 2018.
(c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than (i) 1.05 to 1.0 as of the last Business Day of any calendar week
ending on or prior to March 31, 2018 and (ii) 1.85 to 1.0 as of the last
Business Day of any calendar week ending after March 31, 2018.
(d)          Maximum Disbursements.  Not permit the aggregate amount of
Disbursements of the Loan Parties to exceed (i) $116,000,000 for the period
beginning December 31, 2017 and ending February 3, 2018; (ii) $85,000,000 for
the period beginning February 4, 2018 and ending March 3, 2018; and (iii)
$74,000,000 for the period beginning March 4, 2018 and ending March 31, 2018. 
To the extent that (x) $108,000,000 exceeds the actual Disbursements of the Loan
Parties for the period beginning November 26, 2017 and ending December 30, 2017
or (y) the amount of Disbursements permitted with respect to any period set
forth above exceeds the actual Disbursements of the Loan Parties for such
period, such excess shall be added to the amount of Disbursements permitted with
respect to the immediately succeeding period.
(e)          [Reserved.]
(f)          Adjusted EBITDAR.  Maintain Adjusted EBITDAR, on a trailing twelve
month basis, not less than (i) $68,000,000 for the twelve-month period ending
December 31, 2017, (ii) $69,000,000 for the twelve-month period ending January
31, 2018 and (iii) $69,000,000 for the twelve-month period ending February 28,
2018.
(l)          Section 6.17 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.17          Titled Vehicles.  As soon as possible but not later than February
28, 2018 (or such later date as agreed to by the Administrative Agent), the
Borrower and the U.S. Guarantors shall provide to the Administrative Agent’s
designee all Lien Vehicle Documentation with respect to all Vehicles designated
by the Administrative Agent, excluding Vehicles that were, as of the Fourth
Amendment Effective Date, Lien Prohibited Vehicles pursuant to clause (i) of
such definition or have been designated as Lien Prohibited Vehicles as of the
Seventh Amendment Effective Date.  The Borrower and U.S. Guarantors shall
cooperate with the Administrative Agent and its designee, and promptly take such
actions as are reasonably required by the Administrative Agent or its designee
for the purpose of perfecting the Liens of the Administrative Agent in all such
Vehicles.  For the avoidance of doubt, the Loan Parties shall be responsible for
paying, or reimbursing the Administrative Agent, as applicable, for all fees,
costs and other expenses incurred in connection with perfecting the Liens of the
Administrative Agent on such Vehicles.  Any request from the Borrower for the
Administrative Agent to release Liens on Vehicles in connection with
transactions permitted under this Agreement more frequently than once per week
shall be subject to an administrative fee payable to the Administrative Agent.
6

--------------------------------------------------------------------------------

(m)          Section 6.18 of the Credit Agreement is hereby amended by replacing
all dates set forth in such section (as such dates have been extended from time
to time prior to the date hereof) with the date “December 31, 2017”.
(n)          Section 6.20 of the Credit Agreement is hereby amended by replacing
the date “July 28, 2017” (as such date has been extended from time to time prior
to the date hereof) in the last sentence of such section with the date “January
5, 2018”.
(o)          Section 7.01(j) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(j)          the Liens granted by Hyndman Transport Limited in favor of one or
more financial institutions securing the Indebtedness permitted under Section
7.03(f) hereof encumbering all or any portion of Hyndman Transport Limited’s
Canadian real property located at (i) 2616 Cedar Creek Rd Ayr, ON; (ii) 1001
Belmore Line, Wroxeter, ON; or (iii) 50 Omands Creek Blvd., Winnepeg, MB; and
(p)          Section 7.02 of the Credit Agreement is hereby amended by (i)
deleting the word “and” from the end of clause (g) of such section; (ii)
replacing period at the end of clause (h) of such section with “; and” and (ii)
adding the following new clause (i) to such section:
(i)          non-cash Investments consisting of the contribution of certain
trailers having an aggregate fair market value not to exceed $500,000 to Mexican
Subsidiaries of the Loan Parties.
(q)          Section 7.03(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          Indebtedness of Hyndman Transport Limited, guaranteed by Celadon
Canadian Holdings, Limited, not exceeding CAD15,400,000 in the aggregate secured
by the Liens permitted by Section 7.01(j) hereof, and any refinancings,
refundings, renewals and extensions thereof provided the amount of outstanding
Indebtedness at the time of such refinancing, refunding, renewal or extension is
not increased;
(r)          Section 7.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          Dispositions permitted by Section 7.02(g), Section 7.02(i), Section
7.04 and Section 7.16.
(s)          Section 7.08 of the Credit Agreement is hereby amended by adding
the following sentence to the end of such section: “The foregoing restrictions
shall not apply to transactions permitted by Section 7.02(i).”
(t)          Section 7.16 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
7.16          Sale or Financing Transactions.  Consummate, or agree to
consummate, any Sale or Financing Transaction with respect to any parcel of real
property without the prior written consent of the Required Lenders, other than
(a) any parcel of real property located in Canada and (b) a sale of the real
property located at 7020 Quad Avenue, Baltimore, Maryland so long as (i) the
amount of cash proceeds (net of any commissions and other reasonable and
customary transaction costs incurred by any Loan Party in connection with such
transaction) received by the applicable Loan Party or Subsidiary from such sale
is not less than $1,300,000, (ii) the sale is consummated prior to February 28,
2018 and (iii) the sale is an arm’s length transaction to a third party that is
not an Affiliate of any Loan Party.
7

--------------------------------------------------------------------------------

5.          Accrued Fees.  The Loan Parties hereby acknowledge and agree that,
as of the date hereof, the following fees incurred prior to the date hereof
constitute valid and subsisting obligations of the Loan Parties to the Lenders
that are not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind:


(a)          $1,697,250 in respect of the remainder of the “Amendment Fee” that
was incurred on the Fifth Amendment Effective Date (the “Fifth Amendment Fee”);


(b)          $163,100 in respect of the “Extension Fees” that were incurred in
connection with the letter agreement dated as of July 31, 2017 between the
Borrower and the Administrative Agent (the “July Extension Fee”);


(c)          $221,300 in respect of the “Extension Fee” that was incurred on the
Sixth Amendment Effective Date (the “September Extension Fee”); and


(d)          $553,250 in respect of the “Sixth Amendment Fee” that was incurred
on the Sixth Amendment Effective Date (the “Sixth Amendment Fee”).


Each of the Lenders and Loan Parties hereby agrees that, notwithstanding
anything to the contrary set forth in any Loan Document, (i) the Fifth Amendment
Fee and the July Extension Fee shall continue to be due and payable upon the
earliest to occur of the Maturity Date, acceleration of any Obligations under
the Loan Documents or repayment in full of the Obligations under the Loan
Documents and (ii) the September Extension Fee and the Sixth Amendment Fee shall
be due and payable upon the earliest to occur of March 31, 2018, acceleration of
any Obligations under the Loan Documents or repayment in full of the Obligations
under the Loan Documents.


6.          Seventh Amendment Fee.  In consideration of the Lenders’ agreements
set forth herein, the Borrower shall pay to the Administrative Agent, for the
account of each Consenting Lender (as defined below) according to its Applicable
Percentage, an amendment fee in an amount equal to the following (the “Seventh
Amendment Fee”): (a) 1.0% of the amount of the Aggregate Commitments as of the
Amendment Effective Date ($250,000,000), which shall be fully-earned and
non-refundable as of the Amendment Effective Date; and (b)(i) with respect to
each day ending after February 14, 2018 and on or prior to February 28, 2018,
0.02% of the amount of the Aggregate Commitments per day; (ii) with respect to
each day ending after February 28, 2018 and on or prior to March 14, 2018, 0.03%
of the amount of the Aggregate Commitments per day; and (iii) with respect to
each day ending after March 14, 2018, 0.04% of the amount of the Aggregate
Commitments per day, until such time as all Obligations under the Loan Documents
have been repaid in full and all Commitments have been terminated, which fee
with respect to each day shall be fully-earned and non-refundable as of 5:00 pm
Eastern time each day.  The aggregate amount of the Seventh Amendment Fee shall
be due and payable upon the earliest to occur of March 31, 2018, acceleration of
the Obligations under the Loan Documents or repayment in full of the Obligations
under the Loan Documents.  As used herein, “Consenting Lender” means a Lender
that executes and delivers to the Administrative Agent a signature page to this
Amendment on or prior to 12:00 pm Eastern time on December 22, 2017.
8

--------------------------------------------------------------------------------



7.          Reporting.  For the avoidance of doubt, the Loan Parties shall
deliver a Compliance Certificate and all other financial reports with respect to
the fiscal quarter ending December 31, 2017 as and when required under the
Credit Agreement notwithstanding the absence of financial covenants with respect
to such fiscal quarter.


8.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, Lenders constituting
Required Lenders and the Administrative Agent;


(b)          receipt by the Administrative Agent of the list of certain Vehicles
to be designated as Lien Prohibited Vehicles pursuant to clause (ii) of the
definition of “Lien Prohibited Vehicle” as amended hereby.


(c)          receipt by the Administrative Agent of an updated budget of monthly
aggregate Disbursements for the months of January, February and March 2018
prepared by the Borrower, approved by the Borrower Financial Advisor and in form
and substance reasonably acceptable to the Required Lenders;


(d)          receipt by the Administrative Agent of the Adjusted EBITDAR reports
described in Section 6.02(v)(i) and (ii) of the Credit Agreement (as amended
hereby) for the month ended October 31, 2017;


(e)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof;


(f)          receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (A) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Loan Party approving this Amendment and (B)
in the case of the Borrower, certifying that, after giving effect to this
Amendment, (1) the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (2) no Default exists after giving effect to
this Amendment;


(g)          receipt by the Administrative Agent of reimbursement from the
Borrower for all reasonable and documented fees and costs (including without
limitation (A) $8,100 incurred by the Administrative Agent in connection with
environmental due diligence on real property Collateral, (B) all costs incurred
in connection with appraisals and perfection of Liens on Vehicles and (C) to the
extent invoiced to the Borrower at least one Business Day prior to the Seventh
Amendment Effective Date, reasonable fees and costs of (i) counsel to the
Administrative Agent and (ii) the Agent Financial Advisor) incurred in
connection with the Loan Documents through the Seventh Amendment Effective Date;
and


(h)          receipt by each Lender of reimbursement from the Borrower for all
reasonable fees and costs of counsel to such Lender incurred in connection with
the Loan Documents through the Seventh Amendment Effective Date to the extent
invoiced to the Borrower at least one Business Day prior to the Seventh
Amendment Effective Date.
9

--------------------------------------------------------------------------------



9.          Payment of Fees and Expenses.  Promptly, and in any event within 5
Business Days of demand therefor, the Borrower shall reimburse the
Administrative Agent for all fees and expenses of the Administrative Agent
(including without limitation, all fees and expenses of counsel and financial
advisors to the Administrative Agent and all appraisal, inspection and other
costs incurred by the Administrative Agent) and any Lender for all fees and
expenses of counsel to such Lender, in each case, incurred in connection with
the Loan Documents, including without limitation this Amendment.


10.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any
entity or other Person within the Lender Group.


11.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


12.          Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the Seventh Amendment Effective Date reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, in each case, other than with respect to the Audit
Events, and (c) after giving effect to this Amendment, no Default exists,
including without limitation any Default under Section 8.01(e) of the Credit
Agreement.
 
10

--------------------------------------------------------------------------------



13.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


14.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


15.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
16.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
BORROWER:
CELADON GROUP, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 
 
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 


 
CELADON LOGISTICS SERVICES, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 
 
 
QUALITY EQUIPMENT LEASING, LLC
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 
 
 
CELADON E-COMMERCE, INC.
 


 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 
 
 
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

--------------------------------------------------------------------------------

GUARANTORS:
A&S SERVICES GROUP, LLC
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 


 
OSBORN TRANSPORTATION, INC.
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 




 
CELADON CANADIAN HOLDINGS, LIMITED
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 


 
HYNDMAN TRANSPORT LIMITED
 



 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 
 
 
AQ, LLC
(f/k/a AMERICAN QUALITY LLC)
 


 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 
 
 
BEE LINE, INC.
 

 
 
By: /s/ Chase Welsh
 
 
Name:  Chase Welsh
 
 
Title:    Secretary
 

 



--------------------------------------------------------------------------------

GUARANTORS:
BUCKLER TRANSPORT, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 
 
 
CELADON DRIVING ACADEMY, LLC
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 

 
CELADON REALTY, LLC
 


 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 
 
 
DISTRIBUTION, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 


 
EAGLE LOGISTICS SERVICES INC.
 


 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 


--------------------------------------------------------------------------------

GUARANTORS:
HOME MANAGEMENT PROS LLC
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 
 
 
PRO TECH, LLC
(f/k/a PROSAIR TECHNOLOGIES LLC)
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 

 
 
 
QUALITY COMPANIES LLC
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 


 
 
TAYLOR EXPRESS, INC.
 

 
 
By: /s/ Chase Welsh
 
 
Name:  Chase Welsh
 
 
Title:    Secretary
 


--------------------------------------------------------------------------------

GUARANTORS:
THE AMERICAN FRANCHISING GROUP LLC
 

 
 
By: /s/ Paul Svindland
 
 
Name:  Paul Svindland
 
 
Title:    Chief Executive Officer
 


 
 
A&S REAL ESTATE HOLDINGS, LLC
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 


 
 
BUCKLER LOGISTICS, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 


 
 
HUNT VALLEY EQUIPMENT CO., LLC
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 



 
 
J. DAVID BUCKLER, INC.
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 
 
 
QUALITY BUSINESS SERVICES, LLC
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 


 
QUALITY INSURANCE LLC
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

--------------------------------------------------------------------------------

GUARANTORS:
VORBAS, LLC
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 


 
A&S KINARD LOGISTICS, LLC
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

 
 
 
BUCKLER DISTRIBUTION CENTER, L.P.
 

 
 
By:       J. David Buckler, Inc., its general partner
 

 
 
By: /s/ Thomas S. Albrecht
 
 
Name:  Thomas S. Albrecht
 
 
Title:    Chief Financial Officer
 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
 

 
 
By: /s/ Andrew J. Maidman
 
 
Name:  Andrew J. Maidman
 
 
Title:    Senior Vice President
 

 
 
 
 
LENDERS:
BANK OF AMERICA, N.A., as a Lender
 

 
 
By: /s/ Andrew J. Maidman
 
 
Name:  Andrew J. Maidman
 
 
Title:    Senior Vice President
 

 
 


 
WELLS FARGO BANK, N.A., as a Lender
 

 
 
By: /s/ Troy F Jefferson
 
 
Name:  Troy F Jefferson
 
 
Title:    Senior Vice President
 

 
 
 
 
CITIZENS BANK, N.A., as a Lender
 

 
 
By: /s/ John F. Kendrick
 
 
Name:  John F. Kendrick
 
 
Title:    Vice President
 

 
 
Back to Form 8-K [form8k.htm]

--------------------------------------------------------------------------------


 

